 



Exhibit 10.1
EXECUTION COPY
TRANSITION SERVICES AGREEMENT
by and among
PEABODY ENERGY CORPORATION
and
PATRIOT COAL CORPORATION
Dated as of October 22, 2007



--------------------------------------------------------------------------------



 



 

TRANSITION SERVICES AGREEMENT

                  ARTICLE I DEFINITIONS     1  
 
               
 
  Section 1.01.   Definitions     1  
 
  Section 1.02.   Currency     4  
 
                ARTICLE II TRANSITION SERVICE SCHEDULES     4  
 
                ARTICLE III SERVICES     4  
 
               
 
  Section 3.01.   Services Generally     4  
 
  Section 3.02.   Service Levels     4  
 
  Section 3.03.   Impracticability     5  
 
  Section 3.04.   Additional Resources     5  
 
                ARTICLE IV OPERATING COMMITTEE     5  
 
               
 
  Section 4.01.   Organization     5  
 
  Section 4.02.   Decision Making     5  
 
  Section 4.03.   Meetings     5  
 
                ARTICLE V TERM     5  
 
                ARTICLE VI COMPENSATION     6  
 
               
 
  Section 6.01.   Charges for Services     6  
 
  Section 6.02.   Payment Terms     6  
 
  Section 6.03.   Taxes     7  
 
  Section 6.04.   Performance under Ancillary Agreements     7  
 
  Section 6.05.   Error Correction; True up; Accounting     7  
 
                ARTICLE VII GENERAL OBLIGATIONS     7  
 
               
 
  Section 7.01.   Performance Metrics     7  
 
  Section 7.02.   Disclaimer of Warranties     8  
 
  Section 7.03.   Transitional Nature of Services; Changes     8  
 
  Section 7.04.   Responsibilities for Errors; Changes     8  
 
  Section 7.05.   Cooperation and Consents     8  
 
  Section 7.06.   Alternatives     9  
 
  Section 7.07.   Personnel     9  
 
  Section 7.08.   Insurance     10  
 
                ARTICLE VIII TERMINATION     10  
 
               
 
  Section 8.01.   Termination     10  
 
  Section 8.02.   Survival     11  
 
  Section 8.03.   Payment     11  
 
  Section 8.04.   User ID; Passwords     11  
 
                ARTICLE IX RELATIONSHIP BETWEEN THE PARTIES     12  
 
                ARTICLE X SUBCONTRACTORS     12  
 
               
 
               



--------------------------------------------------------------------------------



 



2

                 
 
  Section 10.01.   Subcontractors     12  
 
  Section 10.02.   Assignment     12     ARTICLE XI INTELLECTUAL PROPERTY     12
 
 
               
 
  Section 11.01.   Allocation of Rights by Ancillary Agreements     12  
 
  Section 11.02.   Existing Ownership Rights Unaffected     13  
 
  Section 11.03.   Third Party Software     13  
 
  Section 11.04.   Termination of Licenses     13     ARTICLE XII NO OBLIGATION
    13  
 
                ARTICLE XIII CONFIDENTIALITY     13  
 
               
 
  Section 13.01.   Confidentiality     13  
 
  Section 13.02.   PCC Confidential Information     14  
 
  Section 13.03.   Permitted Purpose     14  
 
  Section 13.04.   Disclosure     14  
 
  Section 13.05.   Custody     14  
 
  Section 13.06.   Expiration of Confidentiality Provisions     14     ARTICLE
XIV LIMITATION OF LIABILITY AND INDEMNIFICATION     15  
 
               
 
  Section 14.01.   Indemnification     15  
 
  Section 14.02.   Limitation of Liability     16  
 
  Section 14.03.   Exclusions     16  
 
  Section 14.04.   Provisions Applicable with respect to Indemnification
Obligations     16  
 
  Section 14.05.   Survival     17     ARTICLE XV DISPUTE RESOLUTION     17  
 
                ARTICLE XVI ASSIGNMENT     17  
 
               
 
  Section 16.01.   Prohibition of Assignment     17  
 
  Section 16.02.   Assignment to PEC Group Company     17     ARTICLE XVII
MISCELLANEOUS     17  
 
               
 
  Section 17.01.   Notices     17  
 
  Section 17.02.   Governing Law     17  
 
  Section 17.03.   Judgment Currency     17  
 
  Section 17.04.   Entire Agreement     17  
 
  Section 17.05.   Conflicts     18  
 
  Section 17.06.   Force Majeure     18  
 
  Section 17.07.   Amendment and Waiver     18  
 
  Section 17.08.   Further Assurances     18  
 
  Section 17.09.   Severability     19  
 
  Section 17.10.   Counterparts     19  



--------------------------------------------------------------------------------



 



 

TRANSITION SERVICES AGREEMENT
     TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of October 22,
2007, by and between Peabody Energy Corporation, a Delaware corporation (“PEC”)
and Patriot Coal Corporation, a Delaware corporation (“PCC” and together with
PEC, the “Parties”, and each individually, a “Party”). Capitalized terms used
but not defined herein shall have the meaning ascribed to them in the Separation
Agreement (as defined below).
RECITALS
     WHEREAS PEC and PCC have entered into a Separation Agreement, Plan of
Reorganization and Distribution dated October 22, 2007 pursuant to which the
Parties set out the terms and conditions relating to the separation of the
Eastern Business (such that the Eastern Business is to be held, as at the
Effective Time, directly or indirectly, by PCC (such agreement, as amended,
restated or modified from time to time, the “Separation Agreement”).
     WHEREAS in connection therewith, PCC desires that PEC and other members of
the PEC Group, as applicable, provide PCC and other members of the PCC Group, as
applicable, with certain transitional services with respect to the operation of
the PCC Group following the Effective Date, subject to the terms and conditions
of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants contained in this Agreement and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01. Definitions. For the purposes of this Agreement, the
following words and expressions and variations thereof, unless a clearly
inconsistent meaning is required under the context, shall have the meanings
specified or referred to in this Section 1.01:
     “Affiliate” of any Person means any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with such
first Person as of the date on which or at any time during the period for when
such determination is being made. For purposes of this definition, “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise, and
the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing.
     “Agreement” has the meaning set forth in Article II.
     “Applicable Law” means any applicable law, statute, rule or regulation of
any Governmental Authority or any outstanding order, judgment, injunction,
ruling or decree by any Governmental Authority.



--------------------------------------------------------------------------------



 



2

     “Business Concern” means any corporation, company, limited liability
company, partnership, joint venture, trust, unincorporated association or any
other form of association.
     “Business Day” means any day excluding (i) Saturday, Sunday and any other
day which, in St. Louis, Missouri, is a legal holiday or (ii) a day on which
banks are authorized by Applicable Law to close in St. Louis, Missouri.
     “Chief Representative” has the meaning set forth in Section 7.07(c).
     “Commercially Reasonable Efforts” means the efforts that a reasonable and
prudent Person desirous of achieving a business result would use in similar
circumstances to ensure that such result is achieved as expeditiously as
possible in the context of commercial relations of the type envisaged by this
Agreement; provided, however, that an obligation to use Commercially Reasonable
Efforts under this Agreement does not require the Person subject to that
obligation to assume any material obligations or pay any material amounts to a
Third Party.
     “Consent” means any approval, consent, ratification, waiver or other
authorization.
     “Contract” means any contract, agreement, lease, license, commitment,
consensual obligation, promise or undertaking (whether written or oral and
whether express or implied) that is legally binding on any Person or any part of
its property under Applicable Law.
     “Dollars” or “$” means the lawful currency of the United States of America.
     “Event of Default” has the meaning set forth in Section 8.01.
     “Expiration Date” has the meaning set forth in Article V.
     “Fair Market Value” means, in relation to the pricing of services under
this Agreement, terms that would be agreed between non-affiliated third parties
for comparable services on a comparable scale, determined in the reasonable
judgment of PEC.
     “Force Majeure Event” has the meaning set forth in Section 17.07.
     “Governmental Authority” means any court, arbitration panel, governmental
or regulatory authority, agency, stock exchange, commission or body.
     “Governmental Authorization” means any Consent, license, certificate,
franchise, registration or permit issued, granted, given or otherwise made
available by, or under the authority of, any Governmental Authority or pursuant
to any Applicable Law.
     “Group” means PEC Group or PCC Group, as the context requires.
     “Impracticability” has the meaning set forth in Section 3.03.
     “Operating Committee” has the meaning set forth in Section 4.01.
     “PCC Confidential Information” has the meaning set forth in Section 13.02.



--------------------------------------------------------------------------------



 



3

     “PCC Group” means PCC and its Subsidiaries from time to time after the
Effective Time.
     “PCC Indemnified Parties” has the meaning set forth in Section 14.01.
     “PEC Group” means PEC and its Subsidiaries from time to time after the
Effective Time.
     “PEC Group Company” means any Person forming part of the PEC Group.
     “PEC Indemnified Parties” has the meaning set forth in Section 14.01.
     “Permitted Purpose” has the meaning set forth in Section 13.03.
     “Person” means any individual, Business Concern or Governmental Authority.
     “Prime Rate” means the rate of interest announced by Bank of America, Inc.
from time to time as its “prime rate,” “prime lending rate,” “base rate” or
similar reference rate. In the event the Prime Rate is discontinued as a
standard, the holder hereof shall designate a comparable reference rate as a
substitute therefor. For purposes hereof, the Prime Rate in effect at the close
of business on each business day of Bank of America, Inc. shall be the Prime
Rate for that day and any immediately succeeding non-business day or days.
     “Results” has the meaning set forth in Section 11.02.
     “Sales Taxes” means any sales, use, consumption, goods and services, value
added or similar tax, duty or charge imposed pursuant to Applicable Law.
     “Separation Agreement” has the meaning set out in the Preamble to this
Agreement.
     “Service(s)” has the meaning set forth in Section 3.01.
     “Service Manager” has the meaning set forth in Section 7.07(c).
     “Service Provider” means PEC or a member of PEC Group when it is providing
a Service to PCC or a member of PCC Group hereunder in accordance with a
Transition Service Schedule.
     “Service Recipient” means PCC or a member of PCC Group when it is receiving
a Service from PEC or a member of PEC Group hereunder in accordance with a
Transition Service Schedule.
     “Subcontractor” has the meaning set forth in Section 10.01.
     “Subsidiary” of any Person means any corporation, partnership, limited
liability entity, joint venture or other organization, whether incorporated or
unincorporated, of which of a majority of the total voting power of capital
stock or other interests entitled (without the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by such Person.
     “Term” has the meaning set forth in Article V.



--------------------------------------------------------------------------------



 



4

     “Third Party” means a Person that is not a Party to this Agreement, other
than a member of the PEC Group or a member of the PCC Group or an Affiliate of
either Group.
     “Transition Service Schedule” has the meaning set forth in Article II.
          Section 1.02. Currency. Except as otherwise specified in a Transition
Service Schedule, all references to currency herein are to lawful money of the
United States of America.
ARTICLE II
TRANSITION SERVICE SCHEDULES
          This Agreement will govern individual transitional Services as
requested by PCC or any other member of PCC Group, and provided by PEC or any
other member of PEC Group, the details of which are set forth in the Transition
Service Schedules attached to and forming part of this Agreement. Each Service
shall be covered by this Agreement upon execution of a transition service
schedule in the form attached hereto (each transition service schedule, a
“Transition Service Schedule”).
          For each Service, the Parties shall set forth in a Transition Service
Schedule substantially in the form of Schedule 1 hereto, among other things,
(i) the time period during which the Service will be provided if different from
the Term of this Agreement; (ii) a summary of the Service to be provided; and
(iii) the method for determining the charge, if any, for the Service and any
other terms applicable thereto. Obligations regarding a Transition Service
Schedule shall be effective upon the later of the Effective Date of this
Agreement or the date of execution of the applicable Transition Service
Schedule. This Agreement and all the Transition Service Schedules shall be
defined as the “Agreement” and incorporated herein wherever reference to it is
made.
ARTICLE III
SERVICES
          Section 3.01. Services Generally. Except as otherwise provided herein,
for the Term hereof, PEC and other members of the PEC Group shall provide to PCC
and the other members of PCC Group, and shall cause the other applicable members
of PEC Group to provide or cause to be provided to PCC and the other members of
PCC Group, the Services described in the Transition Service Schedule(s) attached
hereto identified on such Schedules as Services to be provided by members of the
PEC Group. The Service(s) described on a single Transition Service Schedule
shall be referred to herein as a “Service”. Collectively, the services described
on all the Transition Service Schedules shall be referred to herein as the
“Services”. PEC and PCC shall cause the members of their respective Groups to,
if applicable, comply with the terms and conditions set forth in this Agreement
or in the Transition Services Schedules.
          Section 3.02. Service Levels. Except as otherwise provided in a
Transition Service Schedule for a specific service: (i) the Service Provider
shall provide the Services only to the extent such Services are being provided
by PEC or any other member of the PEC Group immediately prior to the Effective
Date and at a level of service substantially similar to that provided by PEC or
the applicable member of the PEC Group immediately prior to the Effective Date;
and (ii) the Services will be available only for purposes of conducting the
business of the



--------------------------------------------------------------------------------



 



5

Service Recipient substantially in the manner it was conducted prior to the
Effective Time; provided, however, that nothing in this Agreement will require a
Party to favor the other Party over its other business operations. Except as
otherwise provided in a Transition Service Schedule in respect of a specific
Service, PCC will not be entitled to any new service.
          Section 3.03. Impracticability. A Service Provider shall not be
required to provide any Service to the extent the performance of such Service
becomes impracticable as a result of a cause or causes outside the reasonable
control of the Service Provider, including unfeasible technological
requirements, or to the extent the performance of such Services would require
the Service Provider to violate any Applicable Law, or would result in the
breach of any license, Governmental Authorization or Contract (an
“Impracticability”).
          Section 3.04. Additional Resources. In accordance with Section 7.07
below and except as specifically provided in a Transition Service Schedule for a
specific Service, in providing the Services, a Service Provider shall not be
obligated to: (i) hire any additional employees; (ii) maintain the employment of
any specific employee; (iii) purchase, lease or license any additional
facilities, equipment or software; or (iv) pay any costs related to the transfer
or conversion of the Service Recipient’s data to the Service Provider or any
alternate supplier of Services.
ARTICLE IV
OPERATING COMMITTEE
          Section 4.01. Organization. The Parties shall create an operating
committee (the “Operating Committee”) and shall each appoint one (1) employee to
the Operating Committee for the Term. The Operating Committee will oversee the
implementation and application of this Agreement and shall attempt to resolve
any dispute between the Parties. Each of the Parties shall have the right to
change its Operating Committee member at any time with employees of comparable
knowledge, expertise and decision-making authority.
          Section 4.02. Decision Making. All Operating Committee decisions shall
be taken unanimously. If the Operating Committee fails to make a decision,
resolve a dispute, agree upon any necessary action, or if a Party so requests,
in the event of a material breach of this Agreement, a senior officer of PEC and
a senior officer of PCC, neither of whom shall have any direct oversight or
responsibility for the subject matter in dispute, shall attempt within a period
of fourteen (14) days to conclusively resolve any such unresolved issue.
          Section 4.03. Meetings. During the Term, the Operating Committee
members shall meet, in person or via teleconference, at least once in each week,
or less frequently if agreed by the members of the Operating Committee. In
addition, the Operating Committee shall meet as often as necessary in order to
promptly resolve any disputes submitted to it by any representative of either
Party.
ARTICLE V
TERM
          The term of this Agreement shall commence on the Effective Date and
end six (6) months following the Effective Date, unless earlier terminated under
Article VIII or extended as



--------------------------------------------------------------------------------



 



6

hereinafter provided (the “Term”). PCC shall have the right to extend the term
of the agreement for a renewal term of three months upon written notice to PEC
no later than thirty (30) days prior to the expiration of the initial term (the
last day of the initial term or renewal term, as applicable, the “Expiration
Date”). Under certain circumstances and for certain Services, as specified in
the applicable Transition Service Schedule, PCC shall have the right to extend
the term of the agreement for a second renewal term of three (3) additional
months. The Parties may agree on an earlier expiration date respecting a
specific Service by specifying such date on the Transition Service Schedule for
that Service. Services shall be provided up to and including the date set forth
in the applicable Transition Service Schedule, subject to earlier termination as
provided in Article VIII. It shall be the sole responsibility of the Service
Recipient, upon and after expiration or early termination of this Agreement with
respect to a specific Service, to perform, render and provide for itself (or to
make arrangements with one or more Third Party service providers to perform,
render and provide) such Service, and to do all necessary planning and make all
necessary preparations in connection therewith.
ARTICLE VI
COMPENSATION
          Section 6.01. Charges for Services. The Service Recipient shall pay
the Service Provider the charges, if any, set forth on the Transition Service
Schedules for each of the Services listed therein as adjusted, from time to
time, in accordance with the processes and procedures established under
Section 7.01 hereof, or, if no such charges are specifically indicated otherwise
on a Transition Service Schedule, the Fair Market Value of the Services;
provided that actual charges for the Services shall be, during the period
beginning 181 days after the Effective Date and ending 270 days after the
Effective Date, 125% of such amounts and, during the period beginning 271 days
after the Effective Date and continuing through the remaining term of this
Agreement, 150% of such amounts. If there is any inconsistency between the
Transition Service Schedule and this Section 6.01, the terms of the Transition
Service Schedule shall govern. The Parties also intend, having regard to the
reciprocal and transitional nature of this Agreement and other factors, for
charges to be easy to administer and justify; and, therefore, they hereby
acknowledge that it may be counterproductive to try to recover every cost,
charge or expense, particularly those that are insignificant or de minimis.
          Section 6.02. Payment Terms. Except as otherwise specified in a
Transition Service Schedule, the Service Provider shall invoice the Service
Recipient monthly (or on such other basis as the Parties may mutually determine)
for all charges pursuant to this Agreement. Such invoices shall specify the
Services provided to the Service Recipient during the preceding month and
identifying the Service fee applicable to each Service so specified, and shall
be accompanied by reasonable documentation or other reasonable explanations
supporting such charges. Except as otherwise specified in a Transition Service
Schedule, the Service Recipient shall pay, net of applicable withholding tax, if
any, the Service Provider for all Services provided hereunder within thirty
(30) days after receipt of an invoice therefor by wire transfer of immediately
available funds to the account designated by the Service Provider for this
purpose. Late payments shall bear interest at a rate per annum equal to the
Prime Rate plus 2.0%, calculated for the actual number of days elapsed, accrued
from and excluding the date on which such payment was due up to and including
the date of payment.



--------------------------------------------------------------------------------



 



7

          Section 6.03. Taxes. The fees and charges payable by the Service
Recipient under this Agreement and set forth on the Transition Service Schedules
shall be exclusive of any Sales Taxes or excise taxes or any customs or import
charges or duties or any similar charges or duties which may be imposed by any
Governmental Authority in connection with the purchase or delivery of the
Services or materials to the Service Recipient. The Service Recipient shall
remit to the Service Provider any Sales Taxes properly payable to the Service
Provider pursuant to this Agreement. Applicable Sales Taxes shall be indicated
by the Service Provider separately on all of the Service Provider’s invoices.
The Parties shall co-operate with each other to minimize any applicable Sales
Taxes and each shall provide the other with any reasonable certificates or
documents which are useful for such purpose.
          Section 6.04. Performance under Ancillary Agreements. Notwithstanding
anything to the contrary contained herein, the Service Recipient shall not be
charged under this Agreement for any obligations that are specifically required
to be performed under the Separation Agreement or any other Ancillary Agreement;
and any such other obligations shall be performed and charged for (if
applicable) in accordance with the terms of the Separation Agreement or such
other Ancillary Agreement.
          Section 6.05. Error Correction; True-up; Accounting. The Parties shall
agree to develop, through the Operating Committee or otherwise, mutually
acceptable reasonable processes and procedures for conducting internal audits
and making adjustments to charges as a result of the movement of employees and
functions between the Parties, the discovery of errors or omissions in charges,
as well as a true-up of amounts owed. In no event shall such processes and
procedures extend beyond eighteen (18) months after completion of a Service.
ARTICLE VII
GENERAL OBLIGATIONS
          Section 7.01. Performance Metrics. Subject to Sections 3.02 to 3.04
and any other terms and conditions of this Agreement, PEC shall maintain, and
shall cause the relevant other members of PEC Group to maintain, sufficient
resources to perform their obligations hereunder. Specific performance metrics
for PEC for a specific Service may be set forth in the corresponding Transition
Service Schedule. Where none is set forth, PEC and the other relevant members of
PEC Group shall use Commercially Reasonable Efforts to provide Services, or to
cause the Services to be provided, in accordance with PEC’s policies,
procedures, service levels and practices in effect before the Effective Date and
shall exercise the same care and skill as PEC exercises in performing similar
services for itself or for the other members of PEC Group. To the extent within
the possession and control of PCC and the other relevant members of the PCC
Group, PCC shall provide, and shall cause the other relevant members of the PCC
Group to provide, PEC and the other relevant members of the PEC Group with
information and documentation sufficient for PEC and the other relevant members
of the PEC Group to perform the Services they are obligated to perform hereunder
as they were performed before the Effective Date and shall make available, as
reasonably requested by PEC or the other relevant members of the PEC Group,
sufficient resources and timely decisions, approvals and acceptances in order
that PEC and the other relevant members of PEC Group may perform their
obligations hereunder in a timely manner.



--------------------------------------------------------------------------------



 



8

          Section 7.02. Disclaimer of Warranties. Except as expressly provided
in this Agreement, PEC does not make any warranties or conditions, express,
implied, conventional or statutory, including but not limited to, the implied
warranties or conditions of merchantability, of quality or fitness for a
particular purpose, with respect to the Services or other items or deliverables
provided by it or any other member of the PEC Group hereunder or any
transactions contemplated herein.
          Section 7.03. Transitional Nature of Services; Changes. The Parties
acknowledge the transitional nature of the Services and that a Service Provider
may make changes from time to time in the manner of performing the Services if
the Service Provider is making similar changes in performing similar services
for itself and if the Service Provider provides to the Service Recipient
reasonable notice of the circumstances regarding such changes.
          Section 7.04. Responsibilities for Errors; Changes. Except in the case
of Service Provider’s gross negligence, bad faith or willful misconduct, the
Service Provider’s sole responsibility to the Service Recipient:
          (a) for errors or omissions in Services, shall be to furnish correct
information, payment and/or adjustment in the Services, at no additional cost or
expense to the Service Recipient; provided that the Service Provider must
promptly advise the Service Recipient of any such error or omission of which it
becomes aware after using Commercially Reasonable Efforts
          to detect any such errors or omissions in accordance with the standard
of care set forth in Section 7.01; and
          (b) for failure to deliver any Service because of Impracticability,
shall be to use Commercially Reasonable Efforts, subject to Section 3.03, to
make the Services available or to resume performing the Services as promptly as
reasonably practicable.
          Section 7.05. Cooperation and Consents. The Parties shall, and shall
cause the other relevant members of their respective Groups to, cooperate with
each other in all matters relating to the provision and receipt of Services.
Such cooperation shall include exchanging information, performing true-ups and
adjustments, and obtaining all Third Party Consents, licenses or sublicenses
necessary to permit each Party to perform its obligations hereunder (including
by way of example, not by way of limitation, rights to use Third Party software
needed for the performance of Services). Pursuant to Section 11.03, the costs of
obtaining such Third Party Consents, licenses or sublicenses shall be borne by
the Service Recipient. The Parties shall maintain, and shall cause the other
relevant members of their respective Groups to maintain, in accordance with its
standard document retention procedures, documentation supporting the information
relevant to cost calculations contained in the Transition Service Schedules.
          With respect to those Services that, in the reasonable opinion of PCC,
relate to matters of internal control over financial reporting and with respect
to which PCC reasonably believes testing of certain key controls maintained by
the Service Provider is necessary in order to permit PCC’s management to perform
an adequate assessment of internal control over financial reporting (and to
permit its auditors or internal auditors to audit its internal control over
financial reporting and management’s assessment thereof), upon request by PCC no
later than 90



--------------------------------------------------------------------------------



 



9

days before the end of a calendar year where such management assessment and
related audit of its internal control over financial reporting is actually
required for SEC reporting, the Service Provider and PCC shall jointly identify
key controls over financial reporting maintained by the Service Provider. The
Service Provider will provide PCC’s external or internal auditors access to
information, systems and those individuals responsible for execution of any key
controls maintained by the Service Provider so as to enable the independent
auditors or internal auditors to determine such controls over the practices and
procedures relating to the Service Provider’s performance of such Services under
this Agreement are in effect. The Service Provider will, and will use
Commercially Reasonable Efforts to cause its external or internal auditors to,
provide information to PCC and PCC’s external or internal auditors in order to
allow PCC or PCC’s internal or external auditors to perform procedures with
respect to key controls which must be tested as part of PCC’s management
assessment process and required by generally accepted auditing standards,
including, without limitation, PCAOB Auditing Standard No. 2, and by Section 404
of the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder. All
expenditures incurred by a Service Provider in performing its obligations under
this paragraph shall be payable by the Service Recipient.
          Section 7.06. Alternatives. If the Service Provider reasonably
believes it is unable to provide any Service because of a failure to obtain
necessary Consents, licenses or sublicenses pursuant to Section 7.05 or because
of Impracticability, the Parties shall cooperate to determine the best
alternative approach. Until such alternative approach is found or the problem
otherwise resolved to the satisfaction of the Parties, the Service Provider
shall use Commercially Reasonable Efforts subject to Sections 3.02, 3.03 and
3.04, to continue providing the Service. To the extent an agreed upon
alternative approach requires the occurrence of costs or expenditures above and
beyond that which is included in the Service Provider’s charge for the Service
in question, such additional costs and expenditures shall, unless otherwise
agreed, be borne by the Service Recipient.
          Section 7.07. Personnel.
          (a) Right to designate and change personnel. The Service Provider will
have the right to designate which personnel it will assign to perform the
Services. The Service Provider also will have the right to remove and replace
any such personnel at any time or designate any of its Affiliates or a
Subcontractor at any time to perform the Services, subject to the provisions of
Article X; provided, however, that the Service Provider will use Commercially
Reasonable Efforts to limit the disruption to the Service Recipient in the
transition of the Services to different personnel or to a Subcontractor. In the
event that personnel with the designated level of experience are not then
employed by the Service Provider, the Service Provider will use Commercially
Reasonable Efforts to provide such personnel or Subcontractor personnel having
an adequate level of experience; provided, however, that the Service Provider
will have no obligation to retain any individual employee for the sole purpose
of providing the applicable Services.
          (b) Financial Responsibility. The Service Provider will pay for all
personnel expenses, including wages, of its employees performing the Services.



--------------------------------------------------------------------------------



 



10

          (c) Service Managers and Chief Representatives. During the Term of
this Agreement, PEC will appoint (i) one of its employees (the “Service
Manager”) who will have overall responsibility for managing and coordinating the
delivery of the Services and who shall serve as PEC’s representative on the
Operating Committee and (ii) one of its employees for each service as indicated
in each Transition Service Schedule (the “Chief Representative”). The Service
Manager and the Chief Representatives will coordinate and consult with the
Service Recipient. The Service Provider may, at its discretion, select other
individuals to serve in these capacities during the Term of this Agreement upon
providing notice to the other Party. For greater certainty, a Chief
Representative may serve as such in respect of one or more Transition Service
Schedules.
          Section 7.08. Insurance. Each Party shall obtain and maintain at its
own expense insurance of the type generally maintained in the ordinary course of
its business. Except as otherwise specified in a Transition Service Schedule,
the Service Provider shall not be required to obtain and maintain any particular
insurance in relation to providing any Service.
ARTICLE VIII
TERMINATION
          Section 8.01. Termination. The Service Recipient may terminate this
Agreement or any Service, with or without cause, at any time upon at least sixty
(60) days, prior notice to the Service Provider. As soon as reasonably
practicable following receipt of any such notice, the Service Provider shall
advise the Service Recipient as to whether termination of such Service will
(a) require the termination or partial termination of, or otherwise affect the
provision of, certain other Services, or (b) result in any early termination
costs, including those related to Subcontractors. In the event that such
termination is expected by the Service Provider to result in any early
termination costs, the Service Provider will, if practicable, provide to the
Service Recipient such information as it has reasonably available regarding the
estimated amount of such costs, which in the case of a Subcontractor may be
based upon information provided by such Subcontractor. Any early termination
costs shall be borne by the Service Recipient as set forth in Section 8.03. If
either will be the case, the Service Recipient may withdraw its termination
notice within five (5) Business Days. If the Service Recipient does not withdraw
the termination notice within such period, such termination will occur in
accordance with the original notice.
          In addition, the Parties agree that (a) this Agreement may be
terminated in its entirety immediately at the option of the non-defaulting
Party, in the event that an Event of Default occurs in relation to the other
Party, and such termination shall take effect immediately upon the
non-defaulting Party providing notice to the other of the termination (except as
otherwise specified in clause (e) below), and that (b) either Party may
terminate this Agreement (and the corresponding Transition Service Schedule)
with respect to a specific Service upon providing notice to the other Party in
the event that an Event of Default occurs in relation to such other Party, and
such termination shall take effect immediately upon the non-defaulting Party
providing such notice to the other (except as otherwise specified in clause
(e) below).
          For the purposes of this Agreement, each of the following shall
individually and collectively constitute an “Event of Default”:



--------------------------------------------------------------------------------



 



11

          (a) in relation to the Service Recipient, if the Service Recipient
defaults in payment to the Service Provider of any payments which are due and
payable by it to the Service Provider pursuant to this Agreement, and such
default is not cured within thirty (30) days following receipt by the Service
Recipient of notice of such default;
          (b) in relation to the Service Provider, if the Service Provider
defaults in payment to the Service Recipient of any payments which are due and
payable by it to the Service Recipient pursuant to this Agreement (if any), and
such default is not cured within thirty (30) days following receipt by the
Service Provider of notice of such default;
          (c) either Party breaches any of its material obligations to the other
Party pursuant to this Agreement (other than as set out in paragraphs (a) and
(b) above), and fails to cure it within thirty (30) days after receipt of notice
from the non-defaulting Party specifying the default in reasonable detail and
demanding that it be rectified, provided that if such breach is not capable of
being cured within thirty (30) days after receipt of such notice and the Party
in default has diligently pursued efforts to cure the default within the thirty
(30) day period, no Event of Default under this paragraph (c) shall occur;
          (d) either Party breaches any material representation or warranty, or
fails to perform or comply with any covenant, provision, undertaking or
obligation in or of the Separation Agreement within thirty (30) days of notice
by the other Party of any such failure;
          (e) either Party (i) is bankrupt or insolvent or takes the benefit of
any statute in force for bankrupt or insolvent debtors, or (ii) files a proposal
or takes any action or proceeding before any court of competent jurisdiction for
its dissolution, winding-up or liquidation, or for the liquidation of its
assets, or a receiver is appointed in respect of its assets, which order, filing
or appointment is not rescinded within sixty (60) days.
          Section 8.02. Survival. Notwithstanding the foregoing, in the event of
any termination or expiration with respect to one or more Services, but less
than all Services, this Agreement shall continue in full force and effect with
respect to any Services not terminated or expired.
          Section 8.03. Payment. Immediately following the Expiration Date, the
Service Provider shall cease, or cause the other members of the Group to which
it belongs, or its Subcontractors to cease, providing the Services, and the
Service Recipient shall promptly pay or cause the other members of the Group to
which it belongs, to promptly pay all fees accrued pursuant to Article VI but
unpaid to the Service Provider, provided, however, that in case of earlier
termination without cause, the Service Recipient shall reimburse the Service
Provider only to the extent of the reasonable termination costs actually
incurred by the Service Provider resulting from the Service Recipient’s early
termination of such Services, including those owed to Subcontractors. The
Service Provider will use Commercially Reasonable Efforts to mitigate such
termination costs.
          Section 8.04. User ID; Passwords. The Parties shall use Commercially
Reasonable Efforts upon the termination or expiration of this Agreement or of
any specific Service hereto to ensure that access by one Party to the other
Party’s systems is cancelled.



--------------------------------------------------------------------------------



 



12

ARTICLE IX
RELATIONSHIP BETWEEN THE PARTIES
          The Service Provider is and will remain at all times an independent
contractor in the performance of all Services hereunder. In all matters relating
to this Agreement, the Service Provider will be solely responsible for the acts
of its employees and agents, and employees or agents of the Service Provider
shall not be considered employees or agents of the Service Recipient. Except as
otherwise provided herein, the Service Provider will not have any right,
          power or authority to create any obligation, express or implied, on
behalf of the Service Recipient nor shall the Service Provider act or represent
or hold itself out as having authority to act as an agent or partner of the
Service Recipient, or in any way bind or commit the Service Recipient to any
obligations. Nothing in this Agreement is intended to create or constitute a
joint venture, partnership, agency, trust or other association of any kind
between the Parties or Persons referred to herein, and each Party shall be
responsible only for its respective obligations as set forth in this Agreement.
Neither the Service Provider and nor its employees shall be considered an
employee or agent of the Service Recipient for any purpose, except as expressly
agreed by the Parties. The Service Provider shall have sole responsibility for
the supervision, daily direction and control, payment of salary (including
withholding of income taxes and deductions at source), worker’s compensation,
disability benefits and the like of its employees.
ARTICLE X
SUBCONTRACTORS
          Section 10.01. Subcontractors. The Service Provider may, subject to
Section 10.02, engage a “Subcontractor” to perform all or any portion of the
Service Provider’s duties under this Agreement, provided that any such
Subcontractor agrees in writing to be bound by confidentiality obligations at
least as protective as the terms of Section 13.05 of the Separation Agreement
regarding confidentiality and non-use of information, and provided further that
the Service Provider remains responsible for the performance of such
Subcontractor and for paying the Subcontractor. As used in this Agreement,
“Subcontractor” will mean any Person or entity engaged to perform hereunder.
          Section 10.02. Assignment. In the event of any subcontracting by the
Service Provider to a non-Affiliate of the Service Provider of all or any
portion of the Service Provider’s duties under this Agreement, the Service
Provider shall assign and transfer to the Service Recipient the full benefit of
all such non-Affiliate subcontractor’s performance covenants, guarantees,
warranties or indemnities (if any), to the extent same are transferable or
assignable, in respect of the portion of the Services provided to the Service
Recipient pursuant to such subcontracting; and if any such guarantees,
warranties, indemnities and benefits are not assignable, the Service Provider
shall use Commercially Reasonable Efforts to procure the benefit of same for the
Service Recipient through other legal permissible means.
ARTICLE XI
INTELLECTUAL PROPERTY
          Section 11.01. Allocation of Rights by Ancillary Agreements. This
Agreement and the performance of this Agreement will not affect the ownership of
any patent, trademark or



--------------------------------------------------------------------------------



 



13

copyright or other intellectual property rights allocated in the Separation
Agreement or any of the Ancillary Agreements.
          Section 11.02. Existing Ownership Rights Unaffected. Neither Party
will gain, by virtue of this Agreement, any rights of ownership of copyrights,
patents, trade secrets, trademarks or any other intellectual property rights
owned by the other. Notwithstanding the foregoing, any ideas, concepts or any
results arising out of the performance of the Services (the “Results”) by the
Service Provider hereunder shall be the exclusive property of the Service
Recipient. The Service Provider shall execute all documents and perform all
other acts necessary or desirable to confirm title in the name of the Service
Recipient in the Results in any jurisdiction of the world including all
copyrights, trade secrets and industrial designs, and provide assistance, if
necessary, to protect or enforce the Service Recipient’s rights under said
intellectual property rights. Such obligation to execute documents and provide
assistance shall survive the expiration or early termination of this Agreement.
          The Service Recipient agrees to reimburse the Service Provider for any
reasonable out-of-pocket expenses arising out of the obligations under this
Section 11.02. The Service Provider hereby waives and shall cause its employees
to waive, the whole of its and their moral rights to any copyright material
developed under this Agreement.
          Section 11.03. Third Party Software. In addition to the consideration
set forth elsewhere in this Agreement, the Service Recipient shall also pay any
amounts (and applicable Sales Taxes) that are required to be paid to any
licensors of software that is used by the Service Provider in connection with
the provision of any Service hereunder, and any amounts (and applicable Sales
Taxes) that are required to be paid to any such licensors to obtain the Consent
of such licensors to allow the Service Provider to provide any of the Services
hereunder. Subject to the immediately preceding sentence and to the terms of the
Separation Agreement, the Service Provider will use Commercially Reasonable
Efforts to obtain any Consent that may be required from such licensors in order
to provide any of the transition Services hereunder.
          Section 11.04. Termination of Licenses. Any license granted hereunder
by the Service Provider shall terminate ipso facto upon the expiration or early
termination of this Agreement.
ARTICLE XII
NO OBLIGATION
          Neither Party assumes any responsibility or obligation whatsoever,
other than the responsibilities and obligations expressly set forth in this
Agreement (including the exhibits and schedules hereto), in the Separation
Agreement or in a separate written agreement between the Parties.
ARTICLE XIII
CONFIDENTIALITY
          Section 13.01. Confidentiality. The terms of the Confidentiality
provisions set forth in Article XIII of the Separation Agreement shall apply to
all confidential information disclosed in the course of the Parties’
interactions under this Agreement. This Article XIII of the



--------------------------------------------------------------------------------



 



14

Agreement sets out additional requirements regarding confidential information
for the purposes of this Agreement.
          Section 13.02. PCC Confidential Information. The term “PCC
Confidential Information” means all business or operational information
concerning PCC or any other member of the PCC Group (including (i) earnings
reports and forecasts, (ii) macro-economic reports and forecasts, (iii) business
and strategic plans, (iv) general market evaluations and surveys, (v) litigation
presentations and risk assessments, (vi) budgets, (vii) financing and
credit-related information, (viii) specifications, ideas and concepts for
products and services, (ix) quality assurance policies, procedures and
specifications, (x) customer information, (xi) Software, (xii) training
materials and information, and (xiii) all other know-how, methodology,
procedures, techniques and trade secrets related to design, development and
operational processes) which, prior to or following the Effective Time, has been
disclosed by PCC or any other member of the PCC Group to PEC or any other member
of the PEC Group, in written, oral (including by recording), electronic, or
visual form to, or otherwise has come into the possession of, PEC or any other
member of the PEC Group (except to the extent that such information can be shown
to have been (i) in the public domain through no action of PEC or any other
member of the PEC Group or (ii) lawfully acquired from other sources by PEC or
any other member of the PEC Group to which it was furnished; provided; however,
in the case of clause (ii) that, to the knowledge of PEC or the relevant member
of the PEC Group, such sources did not provide such information in breach of any
confidentiality obligations).
          Section 13.03. Permitted Purpose. The term “Permitted Purpose” means
the provision of a “Service” by the Service Provider to the Service Recipient
under this Agreement.
          Section 13.04. Disclosure. Members of the PEC Group may use PCC
Confidential Information in connection with a Permitted Purpose, provided that
for purposes of this Agreement, PCC Confidential Information shall not be used
by the Service Provider for any purpose other than a Permitted Purpose or in any
way that is detrimental to the Service Recipient. In particular,
          (a) the Service Provider shall not disclose any PCC Confidential
Information to any employee of the Service Provider who does not have a need to
know such PCC Confidential Information in order to perform the Permitted
Purpose;
          (b) the Service Provider shall not use the PCC Confidential
Information other than for such purposes as shall be expressly permitted under
this Agreement.
          Section 13.05. Custody. The PCC Confidential Information, including
any derivative documents prepared by PEC Group, will be held in safe custody and
kept confidential on the terms set forth in this Agreement. Each PEC Group
employee who is authorized to have or be aware of PCC
          Confidential Information, will store that information in his
possession in separate paper and/or electronic files.
          Section 13.06. Expiration of Confidentiality Provisions. The
obligations of the Parties under this Article XIII shall survive the expiration
or earlier termination of this Agreement; provided, however, that in any event,
the obligations of the Parties under this Article



--------------------------------------------------------------------------------



 



15

XIII shall expire on the fifth anniversary of the expiration or earlier
termination of this Agreement.
ARTICLE XIV
LIMITATION OF LIABILITY AND INDEMNIFICATION
          Section 14.01. Indemnification. PEC shall indemnify, defend and hold
harmless PCC, each other member of the PCC Group and each of their respective
directors, officers and employees, and each of the heirs, executors, trustees,
administrators, successors and assignors of any of the foregoing (collectively,
the “PCC Indemnified Parties”), from and against any and all Liabilities of the
PCC Indemnified Parties incurred by, borne by or asserted against any of them
relating to, arising out of or resulting from any of the following items
(without duplication):
          (a) the breach or the failure of performance by PEC of any of the
covenants, promises, undertakings or agreements which it is obligated to perform
under this Agreement;
          (b) death of or injury of any person whomsoever, including but not
limited to directors, officers, employees, servants or agents of PCC, of another
member of PCC Group, or contractors to the extent that such Liabilities are not
covered by worker’s compensation;
          (c) loss of, or damage to, or destruction of any property whatsoever,
including any loss of use thereof, including without limitation, property of
PCC, of another member of PCC Group, or their respective directors, officers,
employees, agents, subsidiaries or subcontractors; or
          (d) any claim or assertion that the execution or performance by PCC of
its obligations under this Agreement violates or interferes with any contractual
or other right or obligation or relationship of PEC to or with any other Person,
caused by, arising out of, or in any way related to this Agreement, but subject
however to the limitations of liability provided in this Agreement.
          PCC shall indemnify, defend and hold harmless PEC, each other member
of PEC Group and each of their respective directors, officers and employees, and
each of the heirs, executors, trustees, administrators, successors and assignors
of any of the foregoing (collectively, the “PEC Indemnified Parties”), from and
against any and all Liabilities of the PEC Indemnified Parties incurred by,
borne by or asserted against any of them relating to, arising out of or
resulting from any of the following items (without duplication):
          (a) the breach or the failure of performance by PCC of any of the
covenants, promises, undertakings or agreements which it is obligated to perform
under this Agreement;
          (b) death of or injury of any person whomsoever, including but not
limited to directors, officers, employees, servants or agents of PEC, of another
member of PEC Group, or contractors to the extent that such Liabilities are not
covered by worker’s compensation;
          (c) loss of, or damage to, or destruction of any property whatsoever,
including any loss of use thereof, including without limitation, property of
PEC, of another member of



--------------------------------------------------------------------------------



 



16

PEC Group, or their respective directors, officers, employees, agents,
subsidiaries or subcontractors; or
          (d) any claim or assertion that the execution or performance by PEC of
its obligations under this Agreement violates or interferes with any contractual
or other right or obligation or relationship of PCC to or with any other Person,
caused by, arising out of, or in any way related to this Agreement, the
provision of Services as contemplated in this Agreement by PEC, or the other
members of PEC Group, their respective directors, officers, employees, servants,
agents, subsidiaries or subcontractors, but subject however to the limitations
of liability provided in this Agreement.
          Section 14.02. Limitation of Liability. Notwithstanding the provisions
of Section 14.01, the total aggregate liability of PEC to PCC for all events,
acts or omissions of PEC under or in connection with this Agreement or the
Services provided by PEC hereunder, and the total aggregate liability of PCC to
PEC for all events, acts or omissions of PCC under or in connection with this
Agreement, in each case, whether based on an action or claim in contract,
warranty, equity, negligence, tort or otherwise, shall not exceed (i) in the
case of the liability of PEC to PCC, an amount equal to the value of the
Services payable by PCC to PEC under this Agreement, or (ii) in the case of the
liability of PCC to PEC, an amount equal to $1.0 million; provided that the
foregoing limit shall not apply (i) in the case of the liability of PEC to PCC,
with respect to any liability arising out of or relating to PEC’s gross
negligence or willful misconduct or the gross negligence or willful misconduct
of its personnel, mandataries or agents or other Persons for which it is
responsible under Applicable Law, or (ii) in the case of the liability of PCC to
PEC, with respect to any liability arising out of or relating to PCC’s gross
negligence or willful misconduct or the gross negligence or willful misconduct
of its personnel, mandataries or agents or other Persons for which it is
responsible under Applicable Law.
          In no event shall any member of PEC Group or PCC Group be liable to
any member of the other Group for any special, consequential, indirect,
collateral, incidental or punitive damages, lost profits, or failure to realize
expected savings, or other commercial or economic loss of any kind, however
caused and on any theory of liability, (including negligence) arising in any way
out of this Agreement, whether or not such Person has been advised for the
possibility of any such damages; provided, however, that the foregoing
limitations shall not limit either Party’s indemnification obligations for
liabilities to with respect to Third Party Claims as set forth in Article IX of
the Separation Agreement.
          Section 14.03. Exclusions. Notwithstanding any provision to the
contrary in this Agreement, the foregoing limitations in this Article XIV shall
not apply to PEC’s obligation to indemnify PCC in respect of an intellectual
property right infringement claim instituted or made by a Third Party in
connection with PEC’s Services or software or to PCC’s obligation to indemnify
PEC in respect of an intellectual property right infringement claim instituted
or made by a Third Party in connection with PCC’s Services or software.
          Section 14.04. Provisions Applicable with respect to Indemnification
Obligations. Article V of the Separation Agreement shall apply mutatis mutandis
with respect to any Liability subject to indemnification or reimbursement
pursuant to Article XIV of this Agreement.



--------------------------------------------------------------------------------



 



17

          Section 14.05. Survival. The rights and obligations of the Parties
under this Article XIV shall survive the expiration or earlier termination of
this Agreement.
ARTICLE XV
DISPUTE RESOLUTION
          The Separation Agreement with respect to Dispute Resolution, effective
on the Effective Date, among the Parties and other parties thereto shall govern
all disputes, controversies or claims (whether arising in contract, delict, tort
or otherwise) between the Parties that may arise out of, or relate to, or arise
under or in connection with, this Agreement or the transactions contemplated
hereby (including all actions taken in furtherance of the transactions
contemplated hereby), or the commercial or economic relationship of the Parties
relating hereto or thereto.
ARTICLE XVI
ASSIGNMENT
          Section 16.01. Prohibition of Assignment. Neither Party shall assign
or transfer this Agreement, in whole or in part, or any interest or obligation
arising under this Agreement except as permitted by Section 7.07(a), Article X
and Section 16.02, without the prior written consent of the other Party.
          Section 16.02. Assignment to PEC Group Company. PEC may elect to have
one or more of the members of the PEC Group assume the rights and obligations of
PEC under this Agreement.
ARTICLE XVII
MISCELLANEOUS
          Section 17.01. Notices. All notices and other communications hereunder
shall be given in the manner set forth in Section 15.02 of the Separation
Agreement.
          Section 17.02. Governing Law. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of Delaware, without
regard to the conflicts of law rules of such state.
          Section 17.03. Judgment Currency. The obligations of a Party to make
payments hereunder shall not be discharged by an amount paid in any currency
other than Dollars, whether pursuant to a court order or judgment or arbitral
award or otherwise, to the extent that the amount so paid upon conversion to
Dollars and transferred to an account indicated by the Party to receive such
funds under normal banking procedures does not yield the amount of Dollars due;
and each Party hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify each other Party against, and to pay to such Party
on demand, in Dollars, any difference between the sum originally due in Dollars
and the amount of Dollars received upon any such conversion and transfer.
          Section 17.04. Entire Agreement. This Agreement, the other Ancillary
Agreements, the Separation Agreement and exhibits, schedules and appendices
hereto, including



--------------------------------------------------------------------------------



 



18

the Transition Services Schedules, and thereto and the specific agreements
contemplated herein or thereby, contain the entire agreement between the Parties
with respect to the subject matter hereof and supersedes all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter. No agreements or
understandings exist between the Parties other than those set forth or referred
to herein or therein.
          Section 17.05. Conflicts. In case of any conflict or inconsistency
between this Agreement and the Separation Agreement, this Agreement shall
prevail. In case of any conflict or inconsistency between the terms and
conditions of this Agreement (excluding, for the purpose of this Section 17.05,
any Transition Service Schedule thereto) and the terms of any Transition Service
Schedule, the provisions of the Transition Service Schedule shall prevail.
          Section 17.06. Force Majeure. No Party shall be deemed in default of
this Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from superior force (“Force Majeure”)
or any act, occurrence or omission beyond its reasonable control and without its
fault or negligence, such as fires, explosions, accidents, strikes, lockouts or
labor disturbances, floods, droughts, earthquakes, epidemics, seizures of cargo,
wars (whether or not declared), civil commotion, acts of God or the public
enemy, action of any government, legislature, court or other Governmental
Authority, action by any authority, representative or organization exercising or
claiming to exercise powers of a government or Governmental Authority,
compliance with Applicable Law, blockades, power failures or curtailments,
inadequacy or shortages or curtailments or cessation of supplies of raw
materials or other supplies, failure or breakdown of equipment of facilities or,
in the case of computer systems, any failure in electrical or air conditioning
equipment (a “Force Majeure Event”). If a Force Majeure Event has occurred and
its effects are continuing, then, upon notice by the Party who is delayed or
prevented from performing its obligations to the other Party, (i) the affected
provisions or other requirements of this Agreement shall be suspended to the
extent necessary during the period of such disability, (ii) the Party which is
delayed or prevented from performing its obligations by a Force Majeure Event
shall have the right to apportion its Services in an equitable manner to all
users and (iii) such Party shall have no liability to the other Party or any
other Person in connection therewith. The Party which is delayed or prevented
from performing its obligations by the Force Majeure Event shall resume full
performance of this Agreement as soon as reasonably practicable following the
cessation of the Force Majeure Event (or the consequences thereof).
          Section 17.07. Amendment and Waiver. This Agreement may not be altered
or amended, nor may any rights hereunder be waived, except by an instrument in
writing executed by the Party or Parties to be charged with such amendment or
waiver. No waiver of any terms, provision or condition of or failure to exercise
or delay in exercising any rights or remedies under this Agreement, in any one
or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, provision, condition, right or remedy or as
a waiver of any other term, provision or condition of this Agreement.
          Section 17.08. Further Assurances. Each Party agrees to use
Commercially Reasonable Efforts to execute any and all documents and to perform
such other acts as may be necessary or expedient to further the purposes of this
Agreement and the relations contemplated



--------------------------------------------------------------------------------



 



19

hereby. Without limiting the foregoing and the provisions of the Separation
Agreement each Party shall make available during normal business hours for
inspection by the other Party and such other Persons as the other Party shall
designate in writing, all books and records in the possession which relate to
the Services and which are necessary to confirm the said Party’s compliance with
its obligations under this Agreement.
          Section 17.09. Severability. The provisions of this Agreement are
severable and should any provision hereof be void, voidable or unenforceable
under any applicable law, such provision shall not affect or invalidate any
other provision of this Agreement, which shall continue to govern the relative
rights and duties of the Parties as though such void, voidable or unenforceable
provision were not a part hereof.
          Section 17.10. Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original instrument, but all
of which together shall constitute but one and the same Agreement.
[Signatures appear on following page.]



--------------------------------------------------------------------------------



 



20

     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

            PEABODY ENERGY CORPORATION
      By:   /s/ Richard A. Navarre         Name:   Richard A. Navarre       
Title:   Executive Vice President     

            PATRIOT COAL CORPORATION
      By:   /s/ Richard M. Whiting         Name:   Richard M. Whiting       
Title:   President & Chief Executive Officer     